                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                     SOUTHERN DIVISION
                                          PIKEVILLE

FREDERICK COLEMAN,
      Plaintiff,                                        Civil Action No. 7:19-028-KKC

v.                                                       MEMORANDUM OPINION
                                                             AND ORDER

NURSE ARRINGTON, ET AL.,
      Defendants.


                                       *** *** *** ***

       Frederick Coleman is an inmate at the United States Penitentiary (USP) – Big Sandy in

Inez, Kentucky. Proceeding without a lawyer, Coleman filed a civil rights complaint against five

prison employees pursuant to the doctrine announced in Bivens v. Six Unknown Federal Narcotics

Agents, 403 U.S. 388 (1971). Coleman alleges that, in April 2016, the defendants displayed a

deliberate indifference to his serious medical needs in violation of his rights under the Eighth

Amendment to the United States Constitution. [R. 1].

       The Court conducted an initial screening of Coleman’s complaint pursuant to 28 U.S.C. §§

1915A and 1915(e)(2) and determined that it required a response from the defendants. Therefore,

the Court directed the Clerk’s Office and the United States Marshals Service to serve the

defendants with a summons and copy of the complaint on Coleman’s behalf. [R. 9].

       The defendants have now filed a motion to dismiss Coleman’s complaint, arguing that his

claims are barred by the applicable statute of limitations. [R. 23]. Coleman has since filed a

response in opposition to the defendants’ motion. [R. 27]. The defendants’ motion is now ripe

for a decision by this Court.
       The Court will grant the defendants’ motion to dismiss because Coleman’s claims are, in

fact, barred by the statute of limitations. Although Congress has not formally articulated a statute

of limitations period for Bivens claims, federal courts apply the most analogous statute of

limitations from the state where the events occurred. Wilson v. Garcia, 471 U.S. 261, 268-71

(1985). The conduct giving rise to Coleman’s Eighth Amendment claims occurred in Kentucky,

at USP – Big Sandy. [See R. 1]. Therefore, Kentucky’s one-year statute of limitations for personal

injury claims applies. See Ky. Rev. Stat. § 413.140(1)(a); Mitchell v. Chapman, 343 F.3d 811,

825 (6th Cir. 2003) (“Bivens claims have a one-year statute of limitations under Kentucky law.”).

Coleman, in turn, was required to bring his Bivens claims within one year of becoming aware of

the injury forming the basis for his claims. Estate of Abdullah ex rel. Carswell v. Arena, 601 F.

App’x 389, 393-94 (6th Cir. 2015) (“Once the plaintiff knows he has been hurt and who has

inflicted the injury, the claim accrues.”) (internal quotation marks omitted).

       Coleman complains of conduct that occurred in April 2016. [See R. 1]. Nevertheless, he

did not file this Bivens action until March 2019. [See id.]. To be sure, the one-year limitations

period would have been tolled while Coleman exhausted his administrative remedies under the

Bureau of Prison’s Inmate Grievance Program. See Brown v. Morgan, 209 F.3d 595, 596 (6th Cir.

2000). But, as both parties’ submissions indicate, Coleman did not even begin that exhaustion

process until at least August or September 2017, well after the statute of limitations had already run.

And while Coleman now suggests that the statute of limitations should only begin to run after he

fully exhausts his administrative remedies, on his own time frame, he cites no legal authority that

supports that proposition. Instead, as this Court has pointed out, “exhaustion of administrative

remedies tolls the running of the statute of limitations, but it does not delay its commencement.”



                                                  2
Cuco v. Federal Medical Center – Lexington, No. 05-cv-232-KSF, 2006 WL 1635668, at *25

(E.D. Ky. 2006) (citation omitted). In short, Coleman’s claims are simply untimely.

       Accordingly, it is ORDERED that:

       1. Coleman’s Eighth Amendment deliberate indifference claims [R. 1] are DISMISSED

           with prejudice.

       2. This action is STRICKEN from the Court’s docket.

       3. The Court will enter a corresponding Judgment.

Dated September 30, 2019




                                               3
